Citation Nr: 0638039
Decision Date: 12/07/06	Archive Date: 01/31/07

DOCKET NO. 04-12 155                        	DATE DEC 07 2006


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York

THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel

INTRODUCT.ION

The veteran served on active duty from July 1965 to July 1969.



This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

REMAND

The veteran contends that he has PTSD due to service stressors and that he was diagnosed with this disorder at the VA Medical Center in Brooklyn, New York. The record reflects that the RO requested VA medical records in June 2002 and received records showing that the veteran had a past clinic visit on April 18, 2002, for a psychological evaluation; however, no records pertaining to this psyhological evaluation were received. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of V A adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611,613 (1992). Therefore, further development to obtain any available VA records pertinent to the veteran's claim is in order.

The Board also notes that the veteran has not been provided all notice required under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The appellant should be provided the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include the notice specified in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and notice that he should submit any pertinent evidence in his possession.

2. Then, the RO or the AMC should undertake appropriate development to obtain any pertinent

-2



evidence identified but not provided by the appellant. If it is unsuccessful in obtaining any pertinent evidence identified by the appellant, it should so inform the appellant and his representative and request them to provide the outstanding evidence.

3. In any event, the RO or the AMC should obtain a copy of all records pertaining to the psychological evaluation of the veteran at the VA Medical Center in Brooklyn, New York on April 18, 2002.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the appellant's claim based on a de novo review of the record. If the benefit sought on appeal is not granted to the appellant's satisfaction, a supplemental statement of the case should be issued, and the appellant and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court

(CONTINUED ON NEXT PAGE)

- 3 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2006).

-4




